DETAILED ACTION
	This is the first office action on the merits for 17/643,920, filed 12/13/2021, which claims priority to provisional applications 63/124,791, filed 12/12/2020, and 63/130,331, filed 12/23/2020.
	Claims 1-21 are pending; Claims 1-12 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a rejection.
	Brokopp (U.S. Patent Application Publication 2010/0045971 A1)
	Barnes (U.S. Patent Application Publication 2010/0231386 A1)
	Thiel, et al. (U.S. Patent Application Publication 2016/0112004 A1)
	Winkel, et al. (U.S. Patent Application Publication 2015/0364709 A1)
	Nath, et al. (U.S. Patent Application Publication 2001/0054262 A1)

Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6recites “Teraphthalate,” and it is the Examiner’s position that the limitation should read “Terephthalate.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “abject,” and it is the Examiner’s position that the limitation should read “object.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the wireless tape node” in lines 6-7. There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “a wireless tape node” in Claim 1, merely “a solar-powered tape node.” 
Claims 2-8 are indefinite, because of their dependence on Claim 1.
Claim 6 recites “the second adhesive layer comprising a window film formed of a Polyethylene Teraphthalate (PET)) material that affixes to a glass surface without the use of an adhesive.” This limitation is indefinite, because it is unclear how a layer that is explicitly required to be an “adhesive” layer can also not be an adhesive layer.
Claim 7 recites “the second adhesive layer comprising a static cling window film formed of a polyvinyl chloride (PVC) material that affixes to a glass surface without the use of an adhesive.” This limitation is indefinite, because it is unclear how a layer that is explicitly required to be an “adhesive” layer can also not be an adhesive layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelucci, et al. (U.S. Patent 4,064,552).
In reference to Claim 1, Angelucci teaches a solar-powered tape node (Figs. 11 and 13, column 11, line 43, through column 12, line 5, and column 12, lines 22-40).
The solar-powered tape node of Angelucci comprises a flexible circuit 173 (column 11, lines 50-55).
The solar-powered tape node of Angelucci comprises a device layer (corresponding to the layer in which solar cells 168 are disposed) positioned adjacent to the flexible circuit 173 and having a plurality of electronic components (i.e. solar cells 168), each component coupled to a first side of the flexible circuit (i.e. the top side of the flexible circuit 173, Fig. 13, column 11, lines 50-55).
The solar-powered tape node of Angelucci comprises a flexible cover 160 positioned over the device layer and forming a non-adhesive side of the wireless tape node (i.e. a top side of the tape node, column 11, lines 45-50).
The solar-powered tape node of Angelucci comprises a flexible substrate 171 coupled with a second side of the flexible circuit (i.e. the bottom side of the flexible circuit 173, Fig. 11, column 11, lines 50-55) opposite the first side (i.e. the top side of the flexible circuit 173) by a first adhesive layer, corresponding to the conductive epoxy 170 (Fig. 11, column 11, line 50).
Fig. 11 teaches that the flexible substrate 171 forms a first aperture 172 (column 11, lines 50-55).
Fig. 11 teaches a solar panel 168 positioned within the first aperture 172 and coupling with the second side of the flexible circuit (column 11, lines 50-55).
Figs. 11 and 13 teach that the solar panel 168 has a light-receiving surface facing away from the flexible circuit (i.e. the top surface of the solar panel 168) and being operable to generate electrical power when light is incident on the light-receiving surface.
	In reference to Claim 2, Fig. 11 of Angelucci teaches that the flexible substrate 171 has a thickness (i.e. a dimension in the horizontal direction) equal to or greater than a thickness of the solar panel, because the flexible substrate 171 is shown to surround the solar panel in the horizontal direction.
In reference to Claim 9, Angelucci teaches a solar-powered tape node (Figs. 11 and 13, column 11, line 43, through column 12, line 5, and column 12, lines 22-40).
The solar-powered tape node of Angelucci comprises a flexible circuit 173 (column 11, lines 50-55).
The solar-powered tape node of Angelucci comprises a device layer (corresponding to the layer in which solar cells 168 are disposed) positioned adjacent to the flexible circuit 173 and having a plurality of electronic components (i.e. solar cells 168), each component coupled to a first side of the flexible circuit (i.e. the bottom side of the flexible circuit 173, Fig. 11, column 11, lines 50-65).
The solar-powered tape node of Angelucci comprises a flexible cover 171 positioned over the device layer and forming an aperture 172 (Fig. 11, column 11, lines 50-55). 
The solar-powered tape node of Angelucci comprises a flexible substrate 160 attached to a second side of the flexible circuit (i.e. the top side of the flexible circuit 173, Fig. 11, column 11, lines 50-55), opposite the first side (i.e. the bottom side of the flexible circuit 173), by a first adhesive layer, corresponding adhesive layer 177 (Fig. 13, column 12, lines 22-25).
Fig. 11 teaches a solar panel 168 positioned within the first aperture 172 and coupled with the first (i.e. the bottom) side of the flexible circuit (column 11, lines 50-55).
Figs. 11 and 13 teach that the solar panel 168 has a light-receiving surface facing away from the flexible circuit 173 (i.e. the top surface of the solar panel 168) and being operable to generate electrical power when light is incident on the light-receiving surface.
In reference to Claim 12, Angelucci teaches that the substrates and wiring of his invention are flexible (column 11, lines 43-55).
Therefore, it is the Examiner’s position that the device of Fig. 11 of Angelucci can be configured to form a ring structure that wraps around a mounting stem of the rear view mirror.
This disclosure teaches the limitations of Claim 12, wherein the flexible circuit, the device layer, the flexible cover, and the flexible substrate forming a cutout in the solar-powered tape node that allows the solar-powered tape node to attach to the front side of a rear view mirror, the cutout being shaped and sized to receive a mounting stem of the rear view mirror.
It is noted that “forming a cutout in the solar-powered tape node that allows the solar-powered tape node to attach to the front side of a rear view mirror, the cutout being shaped and sized to receive a mounting stem of the rear view mirror” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Angelucci, et al. (U.S. Patent 4,064,552), in view of Morizane, et al. (U.S. Patent 5,133,810).
In reference to Claims 3, 5, and 6, Angelucci teaches that the device of his invention further comprises a clear encapsulant layer 178 (shown as “148” in Fig. 13) that covers the top surface of the flexible tape of his invention (Fig. 13, column 12, lines 32-33).
Angelucci is silent regarding the material of this layer; therefore, he does not teach that this layer is an adhesive layer.
To solve the same problem of providing a transparent top encapsulant material layer for a flexible solar cell array, Morizane teaches a flexible solar cell array comprising a PET transparent top encapsulant layer 8 (Fig. 2E, column 3, lines 49-55). Morizane teaches that this layer provides protection for the array (column 3, lines 49-55).
Therefore, the disclosure of Morizane teaches that PET is a suitable material for a front surface encapsulant layer for a flexible photovoltaic device, and that PET provides protection for the solar cells it encapsulates.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used PET as the front surface encapsulant layer of the device of Angelucci, based on the teachings of Morizane.
Using transparent PET as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 3, wherein the device further comprises a second adhesive layer formed on the flexible substrate (corresponding to the PET layer of modified Angelucci) and operable to adhere the solar-powered tape node to a transparent object, whereby the light-receiving surface of the solar panel is positioned to receive light through the transparent object.
It is noted that “operable to adhere the solar-powered tape node to a transparent object” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Using transparent PET as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 5, wherein the second adhesive layer covering the light-receiving surface of the solar panel, wherein the second adhesive layer is optically transparent.
Using transparent PET as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 6, wherein the second adhesive layer comprising a window film formed of a Polyethylene Terephthalate (PET)) material that affixes to a glass surface without the use of an adhesive.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Angelucci, et al. (U.S. Patent 4,064,552), in view of Ehbing, et al. (U.S. Patent Application Publication 2012/0225519 A1).
In reference to Claims 3, 5, and 7, Angelucci teaches that the device of his invention further comprises a clear encapsulant layer 178 (shown as “148” in Fig. 13) that covers the top surface of the flexible tape of his invention (Fig. 13, column 12, lines 32-33).
Angelucci is silent regarding the material of this layer; therefore, he does not teach that this layer is an adhesive layer.
To solve the same problem of providing a transparent top encapsulant material layer for a flexible solar cell array, Ehbing teaches a solar cell array comprising a PVC transparent top encapsulant layer 1 (Fig. 1, paragraph [0077]). Ehbing teaches that this layer reduces stress in the module (paragraph [0078]).
Therefore, the disclosure of Ehbing teaches that PVC is a suitable material for a front surface encapsulant layer for a flexible photovoltaic device, and that PVC reduces stress in the module it encapsulates.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used PVC as the front surface encapsulant layer of the device of Angelucci, based on the teachings of Ehbing.
Using transparent PVC as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 3, wherein the device further comprises a second adhesive layer formed on the flexible substrate (corresponding to the PVC layer of modified Angelucci) and operable to adhere the solar-powered tape node to a transparent object, whereby the light-receiving surface of the solar panel is positioned to receive light through the transparent object.
It is noted that “operable to adhere the solar-powered tape node to a transparent object” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Using transparent PVC as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 5, wherein the second adhesive layer covering the light-receiving surface of the solar panel, wherein the second adhesive layer is optically transparent.
Using transparent PVC as the front surface encapsulant layer of the device of Angelucci teaches the limitations of Claim 7, wherein the second adhesive layer comprising a static cling window film formed of a polyvinyl chloride (PVC) material that affixes to a glass surface without the use of an adhesive.
It is noted that “affixes to a glass surface without the use of an adhesive” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Claims 3, 4, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Angelucci, et al. (U.S. Patent 4,064,552), in view of Bauer, et al. (U.S. Patent Application Publication 2015/0126178 A1).
In reference to Claims 3, 4, and 8, Angelucci does not comprise a second adhesive layer formed on the flexible substrate and operable to adhere the solar-powered tape node to a transparent object, whereby the light-receiving surface of the solar panel is positioned to receive light through the transparent object.
To solve the same problem of providing a photovoltaic device, Bauer teaches a device in which a photovoltaic device is incorporated into a wireless garage door opener mounted in the window of an automobile, to provide power to the wireless garage door opener (Figs. 1-3, paragraphs [0011]-[0019]).
Bauer teaches that the device of his invention provides the benefit of allowing the garage door opener to be installed in any type of vehicle at any time, even if the automobile has not been manufactured to support wireless communication (paragraph [0011]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the photovoltaic device of Angelucci as the photovoltaic device in the wireless garage door opener of Bauer, based on the disclosure of Bauer.
Incorporating the photovoltaic device of Angelucci as the photovoltaic device 14 in the wireless garage door opener of Bauer teaches the limitations of Claim 3, wherein the device further comprises a second adhesive layer formed on the flexible substrate (corresponding to the adhesive layer 28 of Bauer) and operable to adhere the solar-powered tape node to a transparent object (i.e. the car window of Bauer), whereby the light-receiving surface of the solar panel is positioned to receive light through the transparent object (Bauer, Fig. 1, paragraph [0012]).
It is noted that “operable to adhere the solar-powered tape node to a transparent object” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Incorporating the photovoltaic device of Angelucci as the photovoltaic device in the wireless garage door opener of Bauer teaches the limitations of Claim 4, wherein the second adhesive layer (layer 28 of Bauer) forms a second aperture aligned with the first aperture. Specifically, because Figs. 1 and 3 of Bauer teach that the photovoltaic device 14 (which corresponds to the photovoltaic tape of Angelucci in the combination) is aligned with the aperture in the second adhesive layer 28 of Bauer.
Incorporating the photovoltaic device of Angelucci as the photovoltaic device in the wireless garage door opener of Bauer teaches the limitations of Claim 8, wherein the solar panel is positioned to receive sunlight when the transparent object is a window or windshield of a vehicle and the solar-powered tape node is adhered to an interior surface of the window or windshield.
It is noted that “positioned to receive sunlight when the transparent object is a window or windshield of a vehicle and the solar-powered tape node is adhered to an interior surface of the window or windshield” is an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 10-11, Angelucci does not comprise a second adhesive layer formed on an opposite side of the flexible substrate to the flexible circuit to form an adhesive side of the solar-powered tape node to allow to solar-powered tape node to adhere to an object.
To solve the same problem of providing a photovoltaic device, Bauer teaches a device in which a photovoltaic device is incorporated into a wireless garage door opener mounted in the window of an automobile, to provide power to the wireless garage door opener (Figs. 1-3, paragraphs [0011]-[0019]).
Bauer teaches that the device of his invention provides the benefit of allowing the garage door opener to be installed in any type of vehicle at any time, even if the automobile has not been manufactured to support wireless communication (paragraph [0011]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the photovoltaic device of Angelucci as the photovoltaic device in the wireless garage door opener of Bauer, based on the disclosure of Bauer.
Incorporating the photovoltaic device of Angelucci as the photovoltaic device 14 in the wireless garage door opener of Bauer teaches the limitations of Claim 10, wherein the device further comprising a second adhesive layer (corresponding to the adhesive layer 28 of Bauer) formed on an opposite side (i.e. the outer side side) of the flexible substrate 160 to the flexible circuit 173 to form an adhesive side of the solar-powered tape node to allow to solar-powered tape node to adhere to an object.
It is noted that “operable to adhere the solar-powered tape node to a transparent object” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Incorporating the photovoltaic device of Angelucci as the photovoltaic device 14 in the wireless garage door opener of Bauer teaches the limitations of Claim 11, wherein the solar-powered tape node is adhered to an exterior surface of a vehicle (Bauer, Fig. 1).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke,  can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721